          Case 3:20-cr-03354-WQH Document 18 Filed 11/16/20 PageID.24 Page 1 of 4



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 20CR3354-WQH
12                                     Plaintiff,
                                                    ORDER GRANTING CONTESTED JOINT
13   v.                                             MOTION FOR RECONSIDERATION OF
14                                                  DETENTION ORDER
     CRYSTAL JENSEN,
15                                  Defendant.
16
17
18           On November 12, 2020, the United States (hereinafter “the Government”) and
19   Defendant Crystal Jensen (hereinafter “Defendant”) filed a Contested Joint Motion with
20   regard to reconsidering Defendant’s Detention Order. (ECF No. 17.)
21
                                             Background
22
             After a hearing on October 1, 2020, the Court granted the Government’s motion
23
     to detain Defendant. (ECF No. 4.) The Court found by a preponderance of the evidence
24
     that Defendant presented a serious risk of flight. The Court found that the following
25
     factors supported an order of detention: the weight of the evidence (although the least
26
     important factor), prior criminal history, history of drug abuse, insufficient or
27
                                                    1
       Case 3:20-cr-03354-WQH Document 18 Filed 11/16/20 PageID.25 Page 2 of 4



1    speculative bond proposal, and a history of failing to appear in court (approximately 13
2    warrants issued for Defendant’s appearance in court over the last nine years).
3          Defendant now seeks reconsideration of the Court’s Detention Order and
4    requests that the Court set release conditions, including a $10,000 personal signature
5    bond. The Court finds review of its Detention Order appropriate under 18 U.S.C.
6    §3142(f) and 18 U.S.C. § 3145(b).
7                                        Defendant’s Position
8          Defendant indicates that she is in a high-risk category of COVID-19 based upon
9    her medical condition and the condition of the Western Region Detention Facility where
10   Defendant is currently housed. Defendant asserts that the COVID-19 pandemic and the
11   risk it poses constitute a change in circumstances that the Court should consider in
12   granting bond.
13                                      Government’s Position
14         The Government maintains that Defendant is a flight risk as initially found at the
15   Detention Hearing. The Government indicates that should bond be set, a surety other
16   than Defendant’s own signature should be required.
17                                    Pretrial Service Officer’s Position
18         Input from the Pretrial Services Officer was either not sought or not put in the
19   jointly filed motion, however, at the initial detention hearing, Pretrial Services argued
20   for detention.
21                                                 Analysis
22         18 U.S.C. § 3142(f) provides that the detention hearing may be reopened, before
23   or after a determination by the judicial officer, at any time before trial if the judicial
24   officer finds that information exists that was not known to the movant at the time of the
25   hearing and that has a material bearing on the issue whether there are conditions of
26
     release that will reasonably assure the appearance of such person as required and the
27
                                                    2
       Case 3:20-cr-03354-WQH Document 18 Filed 11/16/20 PageID.26 Page 3 of 4



1    safety of any other person and the community. 18 U.S.C. § 3145(b) provides that an
2    individual ordered detained by a magistrate judge may file a motion for revocation or
3    amendment of the order.
4          Although the Court is mindful of the serious risks any person faces due to the
5    COVID-19 pandemic, said reason in and of itself is not sufficient to modify the balance of
6    factors prescribed by Congress in determining whether he is properly subject to pretrial
7    detention. See United States v. Villegas, No. 2:19-cr-568-AB, 2020 WL 1649520, at *2
8    (C.D. Cal. Apr. 3, 2020) (“No matter the heightened risks intrinsic to prison populations as
9    a matter of public health, the Court has no authority as a matter of law to permit pretrial
10   release under the Bail Reform Act just because of the current pandemic’s generic risks.”).
11         With respect to reconsidering the Court’s Detention Order, the Court notes that
12   the Detention Order was entered without prejudice based on the information available
13   on the date of Defendant’s initial appearance. In support of this motion, Defendant filed
14   documents under seal as to the nature of her medical condition which were not
15   previously presented to this Court. The Court believes her medical condition places her
16   at a higher risk of experiencing severe health complications if she is infected with COVID-
17   19 than an average adult detainee.
18         Based on this new information, the Court finds conditions of release can be set that
19   will reasonably assure Defendant’s appearance as required. The Court disagrees with
20   Defendant’s request for a personal signature bond however, as her extensive prior record
21   of failing to appear in court as ordered does not justify said bond. The Court will enter a
22   separate Pretrial Release Order setting forth the specific conditions of release.
23         As such, the Court GRANTS Defendant’s request for reconsideration of its
24   ///
25   ///
26
     ///
27
                                                  3
      Case 3:20-cr-03354-WQH Document 18 Filed 11/16/20 PageID.27 Page 4 of 4



1    Detention Order.
2
3    IT IS SO ORDERED.
4
5    Dated: November 16, 2020
6                                       MICHAEL S. BERG
7                                       U.S. Magistrate Judge

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            4
